DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  
As to claim 1, line 1, it is believed “in air;” should read –in air,--.  Appropriate correction is required.
As to claim 10, line 2 and 3, it is believed the number “10” should be removed as all the other number identifiers were removed from the claim in the preliminary amendments.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joly et al. (U.S. PGPub No. 2018/0189963 A1).
 	As to claim 1, Joly discloses and shows in figure 1a, a device for detecting particles in air; said device comprising: 
a flow channel (15) comprising an inlet and an outlet (disclosed but not explicitly labeled), wherein the flow channel is configured to allow a flow of air comprising particles through the flow channel from the inlet to the outlet ([0085], l. 1; [0099], ll. 2-4; [0145]; [0194]); 
a light source (11) configured to illuminate the particles (10a) in the flow of air, such that an interference pattern is formed by interference between light being scattered by the particles and non-scattered light from the light source (implicitly the case when light interacts with the sample particles) ([0086], ll. 5-12; [0087], ll. 1-2; [0093]); 
an image sensor (20) comprising a plurality of photo-sensitive elements (explicitly shown in figure 1b) configured to detect incident light, the image sensor being configured to detect the interference pattern, and wherein the image sensor is configured to acquire a time-sequence of image frames (i.e. at an acquisition frequency), each image frame comprising a plurality of pixels (inherent in using the matrix array disclosed), each pixel representing an intensity of light as detected by a photo-sensitive element of the plurality of photo-sensitive elements ([0088], ll. 7-11; [0102], ll. 1-2); and 
a frame processor (30) configured to filter information in the time-sequence of image frames, wherein said filtering comprises ([0094], ll. 1-7; [0103], ll. 8-13): 
identifying pixels of interest in the time-sequence of image frames, said pixels of interest picturing an interference pattern potentially representing a particle (i.e. the pixels that correspond to the mobile component Iv from the filtered images) in the flow of air ([0105]), and 
outputting said identified pixels of interest for performing digital holographic reconstruction on the identified pixels of interest (i.e. radial components that correspond to the mobile components of the pixels corresponding to the particles under test) ([0112], ll. 1-4 and ll. 15-18).
 	As to claim 2, Joly discloses a device, wherein the light source is configured to emit at least partially coherent light ([0087], ll. 7-8, where a laser diode as known in the art produces coherent light).
 	As to claim 3, Joly discloses and shows in figure 1a, a device, wherein: the light source is arranged outside a first side wall of the flow channel; the image sensor is arranged outside a second side wall of the flow channel; and the flow channel is configured to provide a light path from the light source to the image sensor through the first side wall of the flow channel, through the flow of air in the flow channel and through the second side wall ([0083]; [0088], ll. 1-8; where the examiner notes that figure 1a explicitly shows this configuration).
 	As to claim 4, Joly discloses a device, wherein the frame processor is further configured to perform the identifying of pixels of interest in the time-sequence of image frames using a differential image process, the differential image process identifying a pixel as a pixel of interest if the intensity of light represented by the pixel has changed ([0107], ll. 1-7; where the shift in intensity shown in figures 2b-2d is inherently a function of pixel intensity change).
 	As to claim 5, Joly discloses a device, wherein the differential image process comprises: receiving a first image frame from the time-sequence of image frames; subtracting a reference frame from the first image frame to produce a differential image frame, each pixel of the differential image frame having an intensity related to a difference between the intensities of the corresponding pixels in the first image frame and the reference frame; and identifying pixels in the differential image frame which exceed a threshold (i.e. movement) as pixels of interest in the time-sequence of image frames ([0102]; [0107], ll. 1-7; where the shift in intensity shown in figures 2b-2d is inherently a function of pixel intensity change).
	As to claim 6, Joly discloses a device, the device being further configured to set a relationship between a frame rate of the time-sequence of image frames (T1 and T2 images) and a velocity (Vmax) of the flow of air through the flow channel, wherein the relationship is set to control an overlap between consecutive frames in the time-sequence of image frames (i.e. so that two images are taken based on the velocity and distance of the chamber represented by L) ([0099])
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Joly et al.
As to claim 7, Joly does disclose a processor (30) that collects and processes data from the detector ([0094]).
Joly does not explicitly disclose a system for detecting particles in air, said system comprising: a plurality of modules, each module comprising a device according to claim 1; a processor configured to collect data from each of the plurality of modules for post-processing.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to duplicate the device according to claim 1 and collect data from each module, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Further in doing so obviously one can run the machine in parallel to more accurately measure a particular environment under test by adding redundancy which is extremely well known in the art.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Joly with a system for detecting particles in air, said system comprising: a plurality of modules, each module comprising a device according to claim 1; a processor configured to collect data from each of the plurality of modules for post-processing in order to provide the advantage of expected results and increased accuracy in duplicating the system already disclosed one can obviously add redundancy further refining measurements of a particular area under test.
 	As to claim 8, Joly discloses a system, the system being configured to perform digital holographic reconstruction on the identified pixels of interest output by the frame processor, thereby transforming the pixels of interest from an interference pattern potentially representing a particle to an image potentially representing a particle ([0094], ll. 7-9; [0105]; [0112], ll. 1-4 and ll. 15-18;  ).


identifying pixels of interest in the time-sequence of image frames, said pixels of interest picturing an interference pattern potentially representing a particle (i.e. the pixels that correspond to the mobile component Iv from the filtered images) in the flow of air ([0105]), and 
outputting said identified pixels of interest for performing digital holographic reconstruction on the identified pixels of interest (i.e. radial components that correspond to the mobile components of the pixels corresponding to the particles under test) ([0112], ll. 1-4 and ll. 15-18).
As to claim 9, Joly discloses a system, the system being further configured to: compare the image potentially representing a particle to one or more characteristics of particles; and identify the image as either representing or not representing a particle based on the comparison ([0058]-[0059]; the examiner notes the noted limitation is interpreted as purely intended use as the steps are not linked to any particular structure for performing the steps, as such the prior art only need be capable of the noted steps, please see MPEP 2114(II)).
 	As to claim 10, Joly does not explicitly disclose a system, the system further comprising an air flow generator 10, the air flow generator 10 being configured to: receive the air comprising particles; and drive the air through the flow channels of the plurality of modules, thereby creating the flow of air through the flow channels. 
However, Joly does disclose in ([0095]; [0176]) that the air is made to flow through the fluidic chamber.  Obviously, any type of known “air flow generator” can be used to do the function as already implied by Joly.  For example a fan is the most basic structure known in the art for inducing a flow of air in a particular direction.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Joly with a system, the system further comprising an air flow generator 10, the air flow generator 10 being configured to: receive the air comprising particles; and drive the air through the flow channels of the plurality of modules, thereby creating the flow of air through the flow channels in order to provide the advantage of expected results in using a known structure (e.g. a fan) in a known efficient manner to induce an airflow as already desired and implied by Joly.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Joly et al in view of Kaye et al. (U.S. PGPub No. 2016/0305872 A1).
 	As to claim 11, Joly does not explicitly disclose a system, wherein the air flow channels of the modules and the air flow generator are further configured to force the flow of air in at least one of the flow channels of the modules to adopt a laminar flow profile in a region of the flow channel where the interference pattern is created.
	However, Kaye does disclose in ([0057], ll. 12-14) the use of a laminar flow in a similar designed particle detector.  In doing so the air flow and particle velocity are substantially matched.  Obviously in doing so the measurements of velocity of particles in Joly can be more accurately measured in not having variance from the air making velocity measurements of the particle itself more complex.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Joly wherein the air flow channels of the modules and the air flow generator are further configured to force the flow of air in at least one of the flow channels of the modules to adopt a laminar flow profile in a region of the flow channel where the interference pattern is created in order to provide the advantage of increased efficiency in providing a laminar airflow in the detection area one can reduce undesired variables so that only the particle velocity and movement need be measured without additional variability that could be caused by a turbulent airflow.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833. The examiner can normally be reached Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael P LaPage/Primary Examiner, Art Unit 2886